Hoyt, J.
(dissenting). — To the complaint filed in this action defendant pleaded not guilty, and trial was had on the merits. After such trial and verdict had thereon, defendant for the first time attacks the indictment for insufficiency. With the conclusions of the majority of the court in sustaining such attack I am unable to agree. When aided by theliberal ruleof construction commanded by our statute, and further aided by the rule for the investigation of pleadings after verdict, I think the indictment sufficient. The judgment should be affirmed.
Scott, J., concurs.